Citation Nr: 1712446	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  12-08 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for a heart condition, claimed as leaky heart valve, to include as due to herbicide exposure. 

2. Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3. Entitlement to service connection for arteriosclerotic heart disease, claimed as high cholesterol, to include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to August 1967, with additional service in the Army Reserves from August 1967 to August 1971 and the National Guard from 1977 to 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to the benefits currently sought on appeal.

This appeal was before the Board in November 2014, and was remanded to confirm periods of ACDUTRA and INACDUTRA, conduct any other development including scheduling a VA examination, and readjudicating the claims. 

The RO obtained the Veteran's pay and personnel records, scheduled a VA examination in June 2015 and issued a Supplemental Statement of the Case in August 2015.  The appeal has since been returned to the Board. 

The issues of entitlement to service connection for a heart condition and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  At no point during the appeal period did the Veteran have a diagnosis of arteriosclerotic heart disease. 

2.  High cholesterol is not a disability for VA benefits purpose.


CONCLUSION OF LAW

The Veteran does not have arteriosclerotic heart disease incurred in or aggravated by active service, nor may it be presumed to have occurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Adequate notice was provided to the Veteran in an October 2010 letter that fully addressed all notice elements, including: what the evidence must show to establish service connection, what information and evidence must be submitted by him and what information and evidence would be obtained by VA.  Accordingly, no further development is required with respect to the duty to notify.

The Board also finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's available service treatment records (STRs), as well as post-service reports of any private and VA treatment.  Additionally, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.

The Veteran was afforded a VA examination in conjunction with his claim in June 2015.  The Veteran, through his representative, has argued in a March 2017 statement that the examination was inadequate, but the reason was unclear.  Review of the examination report reveals that it is, in fact, adequate in order to issue a decision on the claim decided herein.  Indeed, the examination includes a review of the record, an in person examination of the Veteran and provides a medical conclusion based upon the foregoing.  Therefore, the VA examination is adequate to adjudicate the service connection claim being decided herein, and no further examination is necessary.

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular-renal disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Also, if a Veteran was exposed to an herbicide agent during active service, certain diseases, including ischemic heart disease, shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 C.F.R. § 3.309(e) (2016).

The Board notes that the presumptions pertaining to chronic diseases, sound condition at entrance into service, and aggravation during service of preexisting injuries do not apply to periods of ACDUTRA or INACDUTRA.  See Smith v. Shinseki, 24 Vet. App. 40, 45-47 (2010).  However, the appellant may still establish service connection by proving the three Shedden requirements: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A claim for aggravation of a preexisting condition during ACDUTRA must provide direct evidence both that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.

In the absence of proof of present disability there can be no successful claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 104 F.3d 1328 (1997) (also interpreting 38 U.S.C.A. § 1131 as requiring the existence of a present disability for VA compensation purposes).  To be present as a current disability, there must be evidence of the condition at some time during the claim period.  Gilpin v. West, 155 F. 3d 1353, 1356  (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves).

In this case, the Veteran seeks service connection for arteriosclerotic heart disease, initially claimed as high cholesterol.  Arteriosclerosis is often caused by high cholesterol, which is also referred to as hypercholesterolemia or hyperlipidemia.  A "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect."  38 U.S.C.A. § 1701 (1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing, "eligibility for disability compensation for service connected disabilities").  The Court in Allen also indicated that disability for VA compensation purposes refers to impairment of earning capacity due to a disease or injury, rather than to a disease or injury itself.  Id.  

Service treatment records show several reports of moderately high cholesterol levels and an abnormality of the heart upon separation from active duty service in June 1967 but no other information was provided clarifying the issue.  The Veteran reported no pertinent complaints of the accompanying Report of Medical History.  In periodic examinations conducted in May 1981, February 1985, October 1988, January 1993, April 1994, and November 1995, no abnormalities of the chest or heart were found.  However, the October 1988 examination noted high cholesterol and diagnosed hypercholesterolemia, recommending a change in diet.  The January 1993 examiner diagnosed hyperlipidemia and requested an echocardiography test be performed.

In August 1992, the Veteran had an abnormal exercise treadmill test and was not cleared for duty.  A stress echocardiogram was performed by a private doctor in October 1993; results came back normal and indicated he had no significant coronary artery disease. 

A VA examination was conducted in June 2015 and the examiner was unable to confirm a diagnosis of arteriosclerotic heart disease.  The Veteran had not had a heart attack, and no history of stenting or coronary artery bypass grafting surgery (CABG).  The examiner noted the most recent exercise stress test was conducted in October 2008 and was normal.  The report notes that the Veteran was unaware of the arteriosclerotic heart disease claim. 

Review of post-service treatment records reveals notations of hypertriglyceridemia (high levels of triglycerides) and hyperlipidemia; atherosclerotic cardiovascular changes were noted in October 2008 but no further diagnosis was provided. VA doctors conducted lab work, including blood tests, to monitor his cholesterol levels and other health concerns.  He was prescribed various medications to assist in regulating his cholesterol and was counseled regarding his diet and exercise. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against a claim for service connection for arteriosclerotic heart disease or high cholesterol. 

A review of all the available evidence shows that the Veteran does not have a current diagnosis of arteriosclerotic heart disease.  Although atherosclerotic changes were noted in his treatment records, no physician, including the June 2015 VA examiner, confirmed a diagnosis of arteriosclerotic or atherosclerotic heart disease and there is no other medical or lay evidence to the contrary.  Without a current disability, a claim for service connection under any theory of entitlement must be denied. 

High cholesterol is not a disability for VA purposes.  By definition, hyperlipidemia is a general term for elevated concentrations of any or all of the lipids in the plasma, including hypertriglycerides and hypercholesterolemia (high cholesterol).  Dorland's Illustrated Medical Dictionary 903 (31st ed. 2007).  In this regard, the Board notes that reference to a medical dictionary to assist in understanding the nature of a disorder is not improper.  See O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014) (referencing Dorland's for nature of and symptoms associated with a condition); Prokarym v. McDonald, 27 Vet. App. 307, 310 (2015) (defining DC term "severe" using the New Oxford American Dictionary and online Merriam-Webster Dictionary ); Terry v. Principi, 340 F.3d 1378, 1383 (Fed. Cir. 2003) (concluding statute was not ambiguous using definitions from Dorland's ).

VA has similarly indicated that high cholesterol does not fall within VA's definition of disability for which compensation is warranted.  61 Fed. Reg. 20440, 20445  (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system indicating that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").

Moreover, in this case, the findings of hyperlipidemia or hypertriglyceridemia are not shown to be associated with any disability-much less one that was incurred in or aggravated by active service.  As such, there is no competent evidence of a current disability upon which to predicate a grant of service connection on any basis, and, hence, no valid claim for service connection.  See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App 141, 144 (1992).  As such, service connection for high cholesterol must be denied as a matter of law, and the benefit of the doubt doctrine is therefore not applicable.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for arteriosclerotic heart disease, claimed as high cholesterol, is denied. 


REMAND

The Board finds that additional development is necessary regarding the Veteran's service connection claims for hypertension and valvular heart disease.  

These claims were previously remanded in order to obtain VA examination and opinions regarding whether the Veteran's claimed heart condition (valvular heart disease) and hypertension were related to service.  The Veteran underwent VA examinations in June 2015 and the examiner opined that these conditions were less likely than not caused by active duty service.  However, the examiner did not address the Veteran's periods of ACDUTRA and INACDUTRA, as he was unable to determine to which time frames the acronyms referred. 

With regard to National Guard service, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated while performing, active duty for training (ACDUTRA).  With respect to time periods of inactive duty training (INACDUTRA), service connection may only be granted for injury so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2014). 

In light of the above, the Board finds that the June 2015 VA opinions are not adequate and addendum opinions are required.  See 38 U.S.C.A. § 5103(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions: 

1.  Attempt to obtain any outstanding treatment records that may be pertinent to his claims. 

2.  Return the claims file to the June 2015 examiner (or if he is unavailable, an examiner of appropriate knowledge and expertise) to provide addendum opinions as to the etiology of the Veteran's hypertension and heart condition. 

Provide the examiner a list of all active duty, ACDUTRA and INADUCTRA periods. 

The VA physician must provide the following opinions: 

a.  Identify the earliest manifestations of hypertension and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified hypertension:

(1) had its onset during active service, or within one year following separation from service, or is the result of exposure to herbicide agents in Vietnam, 

(2) or was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA 

(3) or was caused or permanently aggravated by any injury sustained during a period of INACDUTRA;

b.  Identify the earliest manifestations of a heart condition and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any identified heart condition:

(1) had its onset during active service, or within one year following separation from service, or is the result of exposure to herbicide agents in Vietnam, 

(2) or was caused or permanently aggravated (permanently worsened) beyond the natural progression as a result of a period ACDUTRA 

(3) or was caused or permanently aggravated by any injury sustained during a period of INACDUTRA.

3.  After completion of the above, the AOJ should readjudicate the claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


